UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-52867 EXPEDITE 3, INC. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 212 Carnegie Center #206 Princeton, NJ 08540 (Address of principal executive offices) (Zip Code) (609) 524-2560 (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo  Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court. Yes  No x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes xNo  State the number of shares outstanding of each of the issuer’s classes of common equity, as of February 12, 2008: 100,000 shares of common stock. Transitional Small Business Disclosure Format (check one): Yes o No x TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1.Financial Information Item 2.Management’s Discussion and Analysis or Plan of Operation Item 3.Controls and Procedures PART II -OTHER INFORMATION Item 1.Legal Proceedings. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. Item 3.Defaults Upon Senior Securities. Item 4.Submission of Matters to a Vote of Security Holders. Item 5.Other Information. Item 6.Exhibits and Reports of Form 8-K. SIGNATURES PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL INFORMATION EXPEDITE 3, INC. (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS AS OF DECEMBER 31, 2007 Expedite 3, Inc. (a development stage company) Financial Statements Table of Contents FINANCIAL STATEMENTS Page # Balance Sheet F-1 Statement of Operations and Retained Deficit F-2 Statement of Stockholders Equity F-3 Cash Flow Statement F-4 Notes to the Financial Statements F-5 Expedite 3, Inc. (a development stage company) BALANCE SHEET As of December 31, 2007 ASSETS CURRENT ASSETS 12/31/2007 9/30/2007 Cash $ - $ - Total Current Assets - - TOTAL ASSETS $ - $ - LIABILITIES AND STOCKHOLDER'S EQUITY CURRENT LIABILITIES Accrued Expenses $ 1,000 $ 500 Total Current Liabilities 1,000 500 TOTAL LIABILITIES 1,000 500 STOCKHOLDER'S EQUITY Preferred Stock - Par value $0.001 Authorized: 50,000,000 Issued & Outstanding: None - - Common Stock - Par value $0.001; Authorized: 200,000,000 Issued and Outstanding: 100,000 100 100 Additional Paid-In Capital - - Accumulated Deficit (1,100 ) (600 ) Total Stockholder's Equity (1,000 ) (500 ) TOTAL LIABILITIES AND EQUITY $ - $ - The accompanying notes are an integral part of these financial statements. F-1 Expedite 3, Inc. (a development stage company) STATEMENT OF OPERATIONS From inception (September 27, 2007) through December 31, 2007 3 MONTHS ENDING FROM 12/31/2007 INCEPTION REVENUE $ - $ - COST OF SERVICES - - GROSS PROFIT OR (LOSS) - - GENERAL AND ADMINISTRATIVE EXPENSES 500 1,100 NET INCOME (LOSS) (500 ) (1,100 ) ACCUMULATED DEFICIT, BEGINNING BALANCE (600 ) - ACCUMULATED DEFICIT, ENDING BALANCE $ (1,100 ) $ (1,100 ) Earnings (loss) per share $ (0.01 ) Weighted average number of common shares 100,000 The accompanying notes are an integral part of these financial statements. F-2 Expedite 3, Inc. (a development stage company) STATEMENT OF STOCKHOLDERS' EQUITY From inception (September 27, 2007) through December 31, 2007 COMMON PAID ACCUM. TOTAL SHARES STOCK IN CAPITAL DEFICIT EQUITY Stock issued on acceptance of incorporation expenses September 27, 2007 100,000 $ 100 $ - $ - $ 100 Net Loss (600 ) (600 ) Total, September 31, 2007 100,000 100 - (600 ) (500 ) Net Loss (500 ) (500 ) Total, December 31, 2007 100,000 $ 100 $ - $ (1,100 ) $ (1,000 ) The accompanying notes are an integral part of these financial statements. F-3 Expedite 3, Inc. (a development stage company) STATEMENTS OF CASH FLOWS From inception (September 27, 2007) through December 31, 2007 3 MONTHS ENDING FROM CASH FLOWS FROM OPERATING ACTIVITIES 12/31/2007 INCEPTION Net income (loss) $ (500 ) $ (1,100 ) Stock issued as compensation - 100 Increase (Decrease) in Accrued Expenses 500 1,000 Total adjustments to net income 500 1,100 Net cash provided by (used in) operating activities - - CASH FLOWS FROM INVESTING ACTIVITIES None - - Net cash flows provided by (used in) investing activities - - CASH FLOWS FROM FINANCING ACTIVITIES None - - Net cash flows provided by (used in) financing activities - - CASH RECONCILIATION Net increase (decrease) in cash - - Cash - beginning balance - - CASH BALANCE - END OF PERIOD $ - $ - The accompanying notes are an integral part of these financial statements. F-4 EXPEDITE 3, INC. (a development stage company) NOTES TO FINANCIAL STATEMENTS 1.Summary of significant accounting policies: Industry: Expedite 3, Inc. (the Company), a Company incorporated in the state of Delaware as of September 27, 2007 plans to locate and negotiate with a business entity for the combination of that target company with The Company. The combination will normally take the form of a merger, stock-for-stock exchange or stock- for-assets exchange. In most instances the target company will wish to structure the business combination to be within the definition of a tax-free reorganization under Section 351 or Section 368 of the Internal Revenue Code of 1986, as amended. No assurances can be given that The Company will be successful in locating or negotiating with any target company. The Company has been formed to provide a method for a foreign or domestic private company to become a reporting ("public") company whose securities are qualified for trading in the United States secondary market. The Company has adopted its fiscal year end to be September 30. Results of Operations and Ongoing Entity: The Company is considered to be an ongoing entity for accounting purposes; however,there is substantial doubt as to the Company’s ability to continue as a goingconcern. The Company's shareholders fund any shortfalls in The Company's cash flowon a day to day basis during the time period that The Company is in the development stage. Liquidity and Capital Resources: In addition to the stockholder funding capital shortfalls; The Company anticipates interested investors that intend to fund the Company's growth once a business is located. Cash and Cash Equivalents: The Company considers cash on hand and amounts on deposit with financialinstitutions which have original maturities of three months or less to be cashand cash equivalents. Basis of Accounting: The Company's financial statements are prepared in accordance with U.S. generallyaccepted accounting principles. F-5 Income Taxes: The Company utilizes the asset and liability method to measure and recorddeferred income tax assets andliabilities.
